DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the abstract of the disclosure in the submission filed 8/13/2021 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Section 8 of the Office Action dated 7/30/2021 are respectfully withdrawn.
     The amendments to Claims 2, 7, 9 in the submission filed 8/13/2021 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 10 of the Office Action dated 7/30/2021 are respectfully withdrawn.

Allowable Subject Matter
     Claims 1-13 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method for high-resolution scanning microscopy of a sample as generally set forth in Claim 1, the method including, in combination with the features recited in Claim 1, d) increasing resolution of an image of the sample beyond a resolution limit of the imaging being generated from the read pixel 
     Claim 8 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a microscope for high-resolution scanning microscopy of a sample as generally set forth in Claim 8, the microscope including, in combination with the features recited in Claim 8, an evaluation device, which is configured to: (iii) generate an image of the sample having a resolution that is increased beyond a resolution limit of the imaging beam path from the read pixel signals and the assigned scanning positions, wherein the evaluation device is further configured to carry out a deconvolution on the basis of the read pixel signals and the scanning positions belonging to the respective readout time and on the basis of the point spread function, wherein the evaluation device is configured to generate intermediate positions for at least one of the scanning directions in the deconvolution on the basis of the pixel signals and to generate the image of the sample, which contains more image points than scanning positions.  Claims 9-13 are dependent on Claim 8, and hence are allowable for at least the same reasons Claim 8 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
8/19/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872